Citation Nr: 0907188	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-17 190A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a surgical scar, status post cholecystectomy (gall 
bladder removal) with epigastric hernia repair.

2.  Entitlement to an initial rating in excess of 10 percent 
for tension headaches.

3.  Entitlement to an initial rating in excess of 10 percent 
for  uterine fibroids.

4.  Entitlement to an initial rating in excess of 10 percent 
for hypothyroidism.

5.  Entitlement to an initial, compensable rating for a 
lumbosacral strain.

6.  Entitlement to an initial, compensable rating for 
residuals of a right ankle sprain.

7.  Entitlement to an initial, compensable rating for 
bilateral bunions with plantar fasciitis and degenerative 
joint disease (DJD) of the left, first metatarsophalangeal 
(MTP) joint.
8.  Entitlement to an initial, compensable rating for 
hemorrhoids.

9.  Entitlement to an initial, compensable rating for 
irritable bowel syndrome (IBS).

10.  Entitlement to an initial, compensable rating for 
deviated nasal septum with allergic rhinitis.

11.  Entitlement to an initial, compensable rating for 
residuals of a cholecystectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from October 1980 to 
September 2005.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2005 rating decision in which the RO in 
Winston-Salem, North Carolina, inter alia, granted service 
connection and assigned initial ratings for a post-surgical 
scar, for tension headaches, for uterine fibroids, for 
hypothyroidism, for lumbosacral strain, for right ankle 
disability, for  bilateral foot disability, for hemorrhoids, 
for IBS, for a deviated septum with allergic rhinitis, and 
for residuals of a cholecystectomy, each effective October 1, 
2005.   Jurisdiction of the appeal was later transferred to 
the RO in Washington, DC.  In January 2006, the Veteran filed 
a notice of disagreement (NOD) with the initial ratings 
assigned.  In June 2007, the RO in Roanoke, Virginia 
(assisting the RO in Washington, DC) issued a statement of 
the case (SOC).  The Veteran filed a substantive appeal (via 
VA Form 9, Appeal to Board of Veterans' Appeals) in June  
2007.

Because the appeal involves disagreement with the initial 
rating assigned following the  grant of service connection 
for each disability under consideration, the Board has 
characterized these matters in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  

In a May 2007 rating decision, the Roanoke RO, assigned a 
higher initial rating of 10 percent each, for the surgical 
scar, for tension headaches, and for uterine fibroids, each  
effective October 1, 2005.  Because higher initial ratings 
for each disability is available, and  the Veteran is 
presumed to seek the maximum available benefit for a 
disability, claims for higher ratings for these disabilities 
generally would be considered as remaining viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Here, however, 
the appellant specifically indicated that she wished to 
continue her appeal for higher ratings for these disabilities 
in a second VA Form 9 filed in August 2007.   

In response to the appellant's request, a Board hearing in 
Washington, DC, was scheduled in March 2008, however, the 
Veteran, through her representative, requested that the 
hearing be canceled.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required.




REMAND

The Board's review of the claims file reveals that further RO 
action on each claim on appeal  is warranted.

The Veteran separated from service in September 2005.  Prior 
to separation, in August 2005, the Veteran was afforded a VA 
examination.    However, there are no records of treatment or 
evaluation for the disabilities on appeal since August 2005.  
In the March 2008 Informal Hearing Presentation, her 
representative expressed the  Veteran contentions that the 
disabilities have worsened since August 2005.

In light of the foregoing, the Board finds that 
contemporaneous medical findings responsive to the applicable 
rating criteria are needed to fully evaluate each of  the 
Veteran's disabilities.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran 
with a thorough and contemporaneous medical examination) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination 
too remote for rating purposes cannot be considered 
contemporaneous).

Specifically as regards the surgical scar, post 
cholecystectomy, the  Board notes that the criteria for 
rating scars were revised,  effective October 23, 2008.  See 
73 Fed. Reg. 54710 (Sept. 23, 2008) (to be codified at 38 
C.F.R. § 4.118).  Hence, the appropriate examiner should 
render findings responsive to the revised applicable criteria 
for rating scars.

Accordingly, to obtain all pertinent findings needed to 
properly evaluate each claim on appeal, the RO should arrange 
for the Veteran to undergo VA dermatological, neurological, 
gynecological, endocrine system, orthopedic, podiatry, 
hemorrhoids, gastrointestinal, and sinus examinations, by 
appropriate physicians, at a VA medical facility.  The 
Veteran is hereby advised that failure to report for any 
scheduled VA examination(s), without good cause, may  result 
in denial of the claim(s) (as the original claim(s) will be 
considered on the basis of evidence of record).  See 38 
C.F.R. § 3.655 (2008).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report to any scheduled examination(s), 
the RO must obtain and associate with the claims file any 
copy(ies) of notice(s) of the date and time of the 
examination(s) sent to the Veteran by the pertinent VA 
medical facility.

Further, to ensure that due process requirements are met and 
that the record before each examining physician is complete, 
the RO should also give the appellant another opportunity to 
present information and evidence pertinent to the claims on 
appeal, notifying her that she has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year Veterans Claims 
Assistance Act (VCAA) notice period).  The RO should request 
that the appellant submit all evidence in her possession, and 
ensure that its letter to her meets the notice requirements 
of the decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability rating and 
effective date-as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the 
claims.  The RO's adjudication of each claim should include 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) pursuant to Fenderson (cited to above), is 
appropriate.  The RO's adjudication of the claim for higher 
rating for post-surgical scar should include consideration of 
the revised applicable criteria for rating scars, as 
appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and her representative a letter requesting 
that the appellant provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  

The RO should explain the type of evidence 
that is the Veteran's responsibility to 
submit.  The RO should also ensure that 
its letter meets the requirements of 
Dingess/Hartman (cited to above),  
particularly, as regards VA's assignment 
of disability ratings and effective dates, 
as appropriate.  

The RO's letter should clearly explain to 
the appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).


2.  If the Veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and her representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file,  the RO 
should arrange for the Veteran to undergo 
VA dermatological, neurological, 
gynecological, endocrine system, 
orthopedic, podiatry, hemorrhoids, 
gastrointestinal, and sinus examinations, 
by appropriate physicians, at a VA medical 
facility. 

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to each physician designated to 
examine the Veteran, and each examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays, as appropriate) 
should be accomplished (with all results 
made available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  Each physician should 
set forth all examination findings, 
together with the complete rationale for 
the conclusions reached in a printed 
(typewritten) report.

Dermatological examination:  The examiner 
should render findings pertinent the 
surgical scar resulting from the 
cholecystectomy and epigastric hernia 
repair, consistent with the revised 
criteria for evaluating scars, to include 
stating the size of the area affected (in 
inches or centimeters), whether the scar is 
deep or superficial, is linear or 
nonlinear, causes limitation of motion, is 
unstable, or is painful on examination.

Neurological examination:  The examiner 
should render findings as to the nature, 
frequency and severity of the Veteran's 
headaches, and specifically address the 
frequency of any prostrating attacks.

The examiner should identify any 
neurological symptoms associated with the 
Veteran's lumbosacral strain and comment on 
the frequency or extent of any associated 
symptoms.  The examiner should also clearly 
state whether any such symptoms represent 
separately ratable neurological 
manifestations of the Veteran's service-
connected lumbosacral strain.  

Gynecological examination:  The examiner 
should render findings pertinent to the 
uterine fibroids, to include the nature, 
severity, and frequency of any menstrual 
disturbances.

Endocrine system examination:  As regards 
the service-connected hypothyroidism, the 
examiner should render specific findings 
regarding any fatigability, constipation, 
mental sluggishness, muscle weakness, 
mental disturbance (including dementia, 
slowing of thought or depression), weight 
gain or loss, cold intolerance, 
cardiovascular involvement, bradycardia, or 
sleepiness.  To the extent possible, the 
examiner should distinguish the symptoms 
attributable to hypothyroidism from those 
associated with any other service-connected 
disability, to include IBS, residuals of a 
cholecystectomy, and anemia.

Orthopedic examination:  The examiner 
should conduct range of motion testing of 
the low back (expressed in degrees, with 
standard ranges provided for comparison 
purposes).   The examiner should render 
specific findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or in coordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
low back due to pain and/or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms of 
additional degrees of limited motion. 

Further, the examiner should indicate 
whether there is muscle spasm, localized 
tenderness, guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The 
examiner should also indicate whether the 
Veteran has any ankylosis of the spine; 
and, if so, the extent of any such 
ankylosis, and whether the ankylosis is 
favorable or unfavorable.

The examiner should conduct range of motion 
studies of the right ankle (expressed in 
degrees), noting the exact measurements for 
flexion and extension, and specifically 
identifying any excursion of motion 
accompanied by pain.  If pain on motion is 
observed, the examiner should comment on 
the extent of pain, and indicate at which 
point pain begins.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  In addition, the examiner 
should indicate whether, and to what 
extent, the Veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion.

Podiatry examination:   The physician 
should clearly identify all symptoms 
pertaining to, and physical manifestations 
of, each of the Veteran's service-connected 
foot disabilities (bilateral bunions, 
plantar fasciitis, and DJD of the left, 
first MTP joint).  The examiner should 
render findings responsive to the criteria 
for rating each disability, to include 
whether the Veteran has hallux valgus 
disability that has required surgery or is 
equivalent to amputation of the great toe; 
whether plantar fasciitis is mild (symptoms 
relieved by built-up shoe or arch support), 
moderate (weight-bearing line over or 
medial to great toe, inward bowing of the 
tendo achillis, pain on manipulation and 
use of the feet), severe (with objective 
evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on 
use, characteristic callosities), or 
pronounced (marked pronation, extreme 
tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm 
of the tendo achilles on manipulation, not 
improved by orthopedic shoes or 
appliances); and whether DJD of the left 
first MTP joint involves any malunion or 
nonunion of the tarsal or metatarsal bones.  

Considering all of the Veteran's symptoms 
and manifestations (as well as the likely 
extent of additional functional loss during 
flare-ups and/or with repeated use of the 
foot), the examiner should provide an 
overall assessment as to whether each 
service-connected foot disability is the 
best characterized as moderate, moderately 
severe, or severe.  

Hemorrhoids examination:  The examiner 
should provide comment as to whether the 
Veteran has large or thrombotic 
hemorrhoids, irreducible with excessive 
redundant tissue, evidencing frequent 
recurrences; or hemorrhoids with persistent 
bleeding and with secondary anemia, or with 
fissures.

Gastrointestinal examination:  The examiner 
should render findings as to the nature, 
frequency and severity of the Veteran's IBS 
symptoms, to specifically include whether 
symptoms are mild (disturbances of bowel 
function with occasional episodes of 
abdominal distress); moderate (frequent 
episodes of bowel disturbance with 
abdominal distress); or severe (diarrhea, 
or alternating diarrhea and constipation, 
with more or less constant abdominal 
distress).  

The examiner should render findings as to 
the nature, frequency, and severity of any 
residuals resulting from the surgical 
removal of the Veteran's gall bladder.  
Specifically, the examiner should provide 
comment as to whether the Veteran is 
asymptomatic, or has mild or severe 
symptoms.  

Sinus examination:  The examiner should 
render findings as to the Veteran's 
deviated septum with allergic rhinitis, to 
specifically include whether the Veteran 
has polyps or greater than 50 percent 
obstruction of nasal passage on both sides 
or complete obstruction on one side.  

4.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims for higher initial 
ratings in light of all pertinent evidence 
and legal authority.  The RO's adjudication 
of each claim should include consideration 
of whether staged rating, pursuant to 
Fenderson (cited to above), is appropriate.  
The RO's adjudication of the claim for 
higher rating for post-surgical scar should 
include consideration of the revised 
applicable criteria, as appropriate.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
Veteran and her representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

